             Case 1:18-cr-00153-CM Document 218 Filed 06/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                      Order of Restitution

                 V.                                                    7              18 Cr. 153 (CM)

 Anthony Castillo,                                                    FILED       I
                                                                                 11
                            Defendant.
                                                                  cf~J1~         1
                                                                                  1



        Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Mollie Bracewell, Assistant United

States Attorney, of counsel; the presentence investigation report; the Defendant's conviction on

Count One of the above Indictment; and all other proceedings in this case, it is hereby ORDERED

that:

        1. Amount of Restitution. Anthony Castillo, the Defendant, shall pay restitution in the

total amount of$5,062.95 to the victim of the offense charged in Count One of the Indictment. The

name, address, and specific amount owed to the victim is set forth in the schedule attached hereto.
                                                                           t
Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the

new address without further order of this Court.

        2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed




09.10.2013
           Case 1:18-cr-00153-CM Document 218 Filed 06/20/19 Page 2 of 2



by the Government, the Clerk's Office, and the Probation Office, as need be to effect and enforce

this Order, without further order of this Court.

Dated: New York, New York

       June 19, 2019


                                              CHIEF UNITED STATES DISTRICT JUDGE
